—Order, Supreme Court, Bronx County (Barry Salman, J.), entered June 20, 1994, which, insofar as appealed from, granted plaintiff’s motion for leave to enter a money judgment for arrears in maintenance, and denied defendant’s cross motion for, inter alia, a downward modification of maintenance, unanimously affirmed, without costs.
Defendant’s loss of his job and consequent need to pay for medical insurance himself are circumstances that were considered in prior, unappealed orders, and, as such, should not have been raised again and did not warrant a hearing (cf., Baynon v Baynon, 133 AD2d 387). Defendant’s belief that these *173prior orders were in error is hardly good cause for his unilateral decision to suspend his court-ordered maintenance (see, Vogel v Vogel, 156 AD2d 671, 675). Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.